DETAILED ACTION
This Office Action is in response to the amendment filed on March 18, 2022. Claims 1-16 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 5, 9, and 13 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received March 18, 2022 have been fully considered.
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose when a judgment result indicates that the distance is less than or equal to the first threshold value, obtaining second motion information based on the second candidate motion information. This language corresponds to the newly amended language of claims 1, 5, 9, and 13. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0344969 (“Zhang”), which corresponds to a foreign priority application filed January 2019, in view of the level of skill in the art.
With respect to claim 9, Zhang discloses the invention substantially as claimed, including 
	A video picture encoder (see Abstract, Fig. 1, showing and describing a video picture encoder), comprising:
	a memory and a processor, wherein the memory stores a computer program which is runnable on the processor (see ¶¶47, 514-517, describing that the system may be implemented by software/a computer program stored on a non-transitory computer readable media, e.g., memory, and executed by a processor); and the processor is configured to, when executing the program, perform the following:
determine first motion information and second candidate motion information according to a position of a current block in a video picture, wherein the motion information at least comprises motion vectors (see Figs. 10 and 14, items A0-B2 and C0-C1, ¶¶86-99, 178, describing that a merge candidate list is constructed including initial motion candidates which may be temporal motion vector candidates (at positions C0 or C1) or spatial candidates (at positions A1, B1, B0, A0, or B2), e.g., first and second motion information according to a position of a current block in a video picture, wherein the motion information at least comprises motion vectors);
judge whether a distance between a motion vector of the first motion information and a motion vector of the second candidate motion information is greater than a first threshold value; when a judgment result indicates that the distance is less than or equal to the first threshold value, obtain second motion information based on the second candidate motion information; when the judgment result indicates that the distance is greater than the first threshold value, take the second candidate motion information as the second motion information (see ¶¶178, 380, 183, describing that the candidate list which may be stored in a LUT may include initial candidates, e.g., first and second motion information, and if these candidates are redundant, i.e., the distance between motion vectors of the first and second candidates are less than or equal to a threshold (equal to zero, i.e., they are the same), replacing the redundant candidate with a virtual candidate based on the redundant candidate, i.e., obtaining second motion information (the new virtual candidate) based on the second candidate motion information (the redundant candidate) – note that where no redundancy occurs, i.e., the distance is greater than the threshold (greater than zero, i.e., they are not the same) the virtual candidate is not derived, i.e., the second candidate motion information is taken as the second motion information); and
perform inter prediction on the current block by using the first motion information and the second motion information (see citations above, describing merge candidate list construction for merge mode prediction using these candidates and ¶¶83, 127, 235, 254, Table 3, making clear that merge mode prediction may be inter prediction). 
As described above, Zhang determines whether two candidates are redundant, i.e., the same. Examiner takes Official Notice that one of ordinary skill in the art at the time of filing would have understood that determining whether a vector is the same as another vector is a judgement about the distance between those vectors, i.e., a judgement about whether the distance is zero or not zero. Accordingly, to such a person it would have been obvious to modify Zhang to describe determining whether two candidates are redundant as making a judgement as to whether the distance between them is zero. 
Accordingly, Zhang in view of the level of skill in the art discloses each and every element of independent claim 1.
With respect to claim 10, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of independent claim 9. Zhang additionally discloses: 
wherein in judging whether the distance between the motion vector of the first motion information and the motion vector of the second candidate motion information is greater than the first threshold value, the processor is configured to:
judge whether the distance between a position to which the motion vector of the first motion information points and a position to which the motion vector of the second motion information points is greater than the first threshold value (see citations and arguments with respect to claim 9 above describing that judging whether two candidates/motion vectors is the same and Zhang Fig. 13, showing that motion vectors may be measured by the distance between the positions to which they point).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 10.
With respect to claim 11, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of dependent claim 10. Zhang additionally discloses: 
wherein the processor is further configured to:
take a coordinate difference value of two motion vectors in at least one of a horizontal direction or a vertical direction as the distance between the two motion vectors (see citations and arguments with respect to claims 9 and 10 above showing that such a distance, may be measured in the horizontal direction between the two motion vectors)
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 11.
With respect to claim 12, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of dependent claim 10. Zhang additionally discloses: 
wherein the first threshold value is a preset value (see citations and arguments with respect to claim 9 above describing determining if they are the same, i.e., if they are greater than a threshold zero, i.e., a preset value). 
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 12.
With respect to claim 13, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of independent claim 9. Zhang additionally discloses 
A video picture decoder (see Abstract, Fig. 1, ¶9, showing and describing a video picture decoder), comprising:
a memory and a processor, wherein the memory stores a computer program which is runnable on the processor (see citations and arguments with respect to corresponding element of claim 9 above); and the processor is configured to, when executing the program, perform the following:
parse a bitstream to obtain a position of a current block in a video picture (see ¶¶5-6, 49, 59, 221, 492, describing that the decoder receives and parses a bitstream to obtain a current block, including position information associated with the current block);
determine first motion information and second candidate motion information according to the position, wherein the motion information at least comprises motion vectors (see citations and arguments with respect to corresponding element of claim 9 above);
judge whether a distance between the motion vector of the first motion information and the motion vector of the second candidate motion information is greater than a first threshold value; when a judgment result indicates that the distance is less than or equal to the first threshold value, obtaining second motion information based on the second candidate motion information; when the judgment result indicates that the distance is greater than the first threshold value, take the second candidate motion information as the second motion information (see citations and arguments with respect to corresponding element of claim 9 above); and
construct an inter prediction value of the current block by using the first motion information and the second motion information (see citations and arguments with respect to corresponding element of claim 9 above, describing using merge mode prediction which may be inter prediction to predict a value of the current block, i.e., construct an inter prediction value of the current block using candidate list/first and second motion information).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 13.
With respect to claim 14, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of independent claim 13. Zhang additionally discloses 
wherein in judging whether the distance between the motion vector of the first motion information and the motion vector of the second candidate motion information is greater than the first threshold value, the processor is configured to:
judge whether a distance between a position to which the motion vector of the first motion information points and a position to which the motion vector of the second motion information points is greater than the first threshold value (see citations and arguments with respect to corresponding element of claim 10 above).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 14.
With respect to claim 15, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of dependent claim 14. Zhang additionally discloses 
wherein the processor is further configured to:
take a coordinate difference value of the two motion vectors in at least one of a horizontal direction or a vertical direction as a distance between the two motion vectors (see citations and arguments with respect to corresponding element of claim 11 above).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 15.
With respect to claim 16, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of dependent claim 14. Zhang additionally discloses 
wherein the first threshold value is a preset value (see citations and arguments with respect to corresponding element of claim 12 above). 
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 16.
With respect to claim 1, claim 1 discloses the elements of claim 9 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 9 also applies to claim 1.
With respect to claim 2, claim 2 discloses the elements of claim 10 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 10 also applies to claim 2.
With respect to claim 3, claim 3 discloses the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 3.
With respect to claim 4, claim 4 discloses the elements of claim 12 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 12 also applies to claim 4.
With respect to claim 5, claim 5 discloses the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 13 also applies to claim 5.
With respect to claim 6, claim 6 discloses the elements of claim 14 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 6.
With respect to claim 7, claim 7 discloses the elements of claim 15 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 15 also applies to claim 7.
With respect to claim 8, claim 8 discloses the elements of claim 16 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 16 also applies to claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481